Rose, J.
(concurring in part and dissenting in part). We respectfully dissent from the view that regulations meant to protect workers from the hazards of material hoisting operations should be applied to the process of installing electrical *1417wires by fishing or pulling them through conduit. There is no evidence that the forklift, rope and pulleys employed here were actually lifting or suspending the wires that recoiled and caused plaintiffs fall.
Supreme Court correctly summarized the record regarding this issue in its discussion of the Labor Law § 240 (1) cause of action as follows: “Even though the forklift was on the lower floor, it was being used only to apply the force needed to pull the wires through a 90 degree angle of pipe located on the mezzanine, not raise the wires from one level to another.” This finding is plainly inconsistent with the usual definition of material hoisting as the lifting or suspension of a load (see generally Hayden v 845 UN Ltd. Partnership, 304 AD2d 499, 500 [2003]; Mattison v Wilmot, 228 AD2d 991, 993 [1996], lv denied 89 NY2d 917 [1996]). In addition, plaintiffs own description of what he and his crew were doing demonstrates that they were not hoisting a load of materials.
Plaintiffs deposition, which is the only evidence of how the accident occurred, establishes quite clearly that the forklift tightened up the rope and applied force to the wires only after plaintiff had pushed them up to the first 90 degree turn. The force applied to the wires at the turn then built up so much tension that, when the rope broke, the wire came flying back “because it was like a spring.” In addition, the mere allegation in a bill of particulars verified only by counsel that the rope snapped under “the heavy weight and tension” and that the bundled wires struck him with “great weight and force” is insufficient to raise a question of fact as to whether the weight of the wire or the force of gravity caused plaintiffs injuries (see Gibbons v Hantman, 58 AD2d 108, 110 [1977], affd 43 NY2d 941 [1978]). Rather, the record shows that the rope broke due to the resistence of the first 90 degree turn.
Overcoming resistence caused by the wires rubbing against the conduit’s inside surface is the very purpose of a motorized cable tugger, which plaintiff described as the normal and only safe way to perform this kind of work. Plaintiff explained that a day or two earlier, he and his crew had been able to pull the main feed wires to an outside transformer by pushing the wires through a conduit from upstairs in the building down to a 90 degree turn at ground level where they were pulled through the turn by a forklift at ground level. However, for the more difficult inside task of pulling the sub-feed wires through three 90 degree turns, plaintiff testified that a tugger was needed because “every time that wire hits one of them 90s, it like double or triples the resistence because you have to take it around the *141890s.’’ To now hold, as the majority does, that pulling on the wires at the top of a short vertical section of conduit makes this a hoisting operation would place us in the tenuous position of applying the regulation only when the wire being pulled encounters resistance while moving upward as opposed to moving horizontally or downward, situations where the forces applied and dangers created are identical in all meaningful respects. Moreover, there is no allegation or evidence that a crane, hoist or other device normally used to lift or hold materials at an elevated height should have been used here.
Accordingly, we cannot agree that the equipment employed here constituted “material hoisting equipment” covered by 12 NYCRR subpart 23-6 (see Flihan v Cornell Univ., 280 AD2d 994, 994 [2001]; Smith v Homart Dev. Co., 237 AD2d 77, 80 [1997]; Wood v State of New York, 2 Misc 3d 931, 934 [2003]). For that reason, none of the regulations contained in that subpart is applicable and the Labor Law § 241 (6) cause of action should have been dismissed.
Stein, J., concurs. Ordered that the order is modified, on the law, without costs, by reversing so much thereof as denied defendants’ motion for summary judgment dismissing the common-law negligence and Labor Law § 200 causes of action against defendants Price Chopper Operating Company, Inc. and Golub Corporation; motion granted to that extent and said causes of action dismissed against said defendants; and, as so modified, affirmed.